Citation Nr: 0505159	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-11 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for left hip 
degenerative arthritis with limitation of flexion, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for left hip 
degenerative arthritis with limitation of extension, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for left hip 
degenerative arthritis with limitation of rotation, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1990 to February 
1999.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a July 2002 rating action that denied a 
rating in excess of 10 percent for right hip degenerative 
arthritis, and proposed to reduce the rating of left hip 
degenerative arthritis from 30 percent to 10 percent.  A 
Notice of Disagreement was received in August 2002.  By 
rating action of December 2002, the rating of the veteran's 
left hip degenerative arthritis was reduced from 30 percent 
to 10 percent, effective March 1, 2003.  

By decision of February 2003, a RO Decision Review Officer 
recharacterized the disabilities at issue and assigned 
separate disability ratings for the service-connected 
bilateral hip arthritis as follows: left hip degenerative 
arthritis with limitation of flexion, evaluated as 30 percent 
disabling from January 16, 2001, and 20 percent disabling 
from August 1, 2002; left hip degenerative arthritis with 
limitation of extension, evaluated as 10 percent disabling 
from August 1, 2002; left hip degenerative arthritis with 
limitation of rotation, evaluated as 20 percent disabling 
from January 16, 2001, and 10 percent disabling from August 
1, 2002; right hip degenerative arthritis with limitation of 
flexion, evaluated as 10 percent disabling from January 16, 
2001; right hip degenerative arthritis with limitation of 
extension, evaluated as 10 percent disabling from August 1, 
2002; and right hip degenerative arthritis with limitation of 
rotation, evaluated as 20 percent disabling from January 16, 
2001, and 10 percent disabling from August 1, 2002.   

A Statement of the Case (SOC) was issued in March 2003.  In a 
Substantive Appeal filed in April 2003, the veteran withdrew 
his appeal with respect to the right hip issue, and requested 
a Board hearing before a Veterans Law Judge at the RO.  By 
letter of March 2004, the RO notified the veteran and his 
representative of a Board hearing that had been scheduled for 
him at the RO for a date in May 2004; however, the veteran 
failed to report for the hearing.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  These 
provisions include enhanced duties to notify and assist 
claimants.

Although the record contains an April 2002 letter from the RO 
addressing some VCAA notice and duty to assist provisions, 
that letter is specific to claims for service connection, and 
not to the claims for increase on appeal.  Hence, the record 
does not include any correspondence from the RO specifically 
addressing the VCAA notice and duty to assist provisions as 
they pertain to the claims on appeal, to particularly include 
the duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the VA to explain what evidence will be 
obtained by whom.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  The RO's letter should also invite the 
veteran to submit all pertinent evidence in his possession 
(of which he was not previously notified).  After providing 
the required notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The action identified above is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal. 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the duties to notify and 
assist imposed the VCAA, specifically as 
regards the claims for higher rating 
ratings for left hip arthritis that are 
on appeal.  The letter should include a 
summary of the evidence currently of 
record that is pertinent to the claims, 
and specific notice as to the type of 
evidence necessary to substantiate the 
claims.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matters on appeal that are not 
currently of record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claims within the one-year 
period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.    

5.  Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, the RO must furnish to the 
veteran and his representative an 
appropriate Supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 
No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C.       §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


